Citation Nr: 0640299
Decision Date: 11/08/06	Archive Date: 01/18/07

DOCKET NO.  01-02 090	)	DATE NOV 08 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for impotency.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a disability manifested by lumps under the throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to August 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2000 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2002, the veteran testified at a hearing before the undersigned.  

Entitlement to service connection for PTSD was previously denied in earlier rating decisions as well in a Board decision, the most recent being issued in July 1999.  As the veteran did not appeal those decisions, they are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Thus, regardless of any RO action, the current claim to reopen may be considered on the merits only if new and material evidence has been submitted since the July 1999 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

The appeal is REMANDED, in part, to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  The evidence received since the July 1999 rating decision is new, it bears directly and substantially upon the specific matter under consideration, and it is so significant that it must be considered to decide fairly the merits of the claim of entitlement to service connection for PTSD.

2.  The preponderance of the evidence is against finding that the veterans skin rash, impotency, prostate disorder, sinus disorder, and a disability manifested by lumps under the throat is related to his military service.


CONCLUSIONS OF LAW

1.  Since the July 1999 rating decision the veteran has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2.  The veterans skin rash, impotency, prostate disorder, sinus disorder, and a disability manifested by lumps under the throat, were neither incurred nor aggravated by military service and they may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

The veteran argues that he has PTSD because, in part, he was sexually assaulted by his platoon leader (his name being either Chauncy or Channey) while in the Republic of Vietnam.  

As noted above, this claim has been the subject of several RO decisions and a Board decision.  Most recently, the July 1999 rating decision denied the claim because, among other things, the record did not include a verified stressor.

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, those matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect at the time the veteran filed his current application to reopen provided that New and Material evidence is evidence that has not been previously submitted, that is not cumulative or redundant, and which by itself, or along with evidence previously submitted is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the last disallowance of the matter on any basis, in this case, since the July 1999 rating decision.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional evidence associated with the claims folders since the final denial.  In this regard, this evidence includes, for the first time, some independent verification of the veteran having been sexually assaulted while in the Republic of Vietnam.  Specifically, in April 2004 the U.S. Armed Services Center for Research of Unit Records (USASCRUR) notified VA that a USA Criminal Investigation Command Report reported that the veteran claimed he had engaged in an act of sodomy with Specialist 4 (SP4) Chauncy L. Dennis in May and July 1969, SP4 Dennis denied the allegation, and the investigation was inconclusive.

As entitlement to service connection for PTSD requires, among other things, a verified stressor for non-combat veterans, 38 U.S.C.A. § 1154(b) (West 2002), the April 2004 report from USASCRUR is so significant that it must be considered to fairly address the merits of the claim.  Hence, the Board finds that the additional evidence is new and material, 38 C.F.R. § 3.156(a), and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

The Veterans Claims Assistance Act of 2000

As to the claims of entitlement to service connection, under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2001 fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claims were thereafter adjudicated in the June 2001 supplemental statement of the case.  While the notice fails to provide notice of the type of evidence necessary to establish a disability rating or effective date for the claim for the disabilities on appeal, that failure is harmless because the preponderance of the evidence is against the appellants claims for service connection and any questions as to the appropriate disability ratings or effective dates to be assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  While VA failed to follow this sequence, since the March 2000 rating decision the content of the notices provided to the appellant fully complied with the requirements of that statute.  The veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims, to include the opportunity to present pertinent evidence.  Thus any error in the timing was harmless, the appellant was not prejudiced, and the Board may proceed to decide this appeal.  Simply put, there is no evidence any VA error in notifying the appellant that reasonably affects the fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes his service medical and service personnel records as well as all identified and relevant postservice medical records including his records from the Social Security Administration (SSA), Saint Johns Episcopal Hospital, Kings County Hospital Center, North Shore Community Hospital at Glen Cove, D.C.H. Medical Center, North Shore University Hospital, Bryan W. Whitfield Memorial Hospital and VA Medical Centers in Brooklyn, Tuscaloosa, Birmingham, Montgomery, East Orange, and Fort Hamilton.  VA was notified by Kings County Hospital Center and the Hudson Valley VA Medical Center that they had no additional or no treatment records of the veterans.  VA also obtained medical opinions as to the origins of the veterans disabilities in February 2003.  

Hence, VA has fulfilled its duties under the VCAA.  To the extent that VA has failed to fulfill any duty to notify and assist the appellant that error is harmless since there is no evidence the error reasonably affects the fairness of the adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims for Service Connection

The veteran contends that a skin rash, impotency, a prostate disorder, a sinus disorder, and a disability manifested by lumps under the throat were caused by his military service, including his exposure to Agent Orange while serving in the Republic of Vietnam.  It is requested that the veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various items of evidence in this case based on the quality of the evidence and not necessarily on its quantity or source.

When adjudicating claims of entitlement to service connection due to alleged herbicide (including Agent Orange) exposure, VA must consider both presumptive service connection under 38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. § 3.309 for herbicide exposure and direct service connection under 38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Presumptive Service Connection

As to presumptive service connection for the disorders enumerated at 38 C.F.R. § 3.309(e), a review of the record shows the veterans complaints and/or treatment for a skin rash diagnosed as history of chloracne by the March 2001 VA examiner and an itchy rash possibly secondary to medication in a December 1995 VA treatment record, impotency starting in December 1999 VA treatment records, a prostate disorder first diagnosed by a February 2003 VA examiner as benign prostatic hypertrophy, a sinus disorder first diagnosed by a February 2003 VA examiner as chronic sinusitis, and lumps under the throat starting in December 1999 VA treatment records without any subsequent diagnosis.  

As to the chloracne, while a disease processes recognized by the Secretary as associated with herbicide exposure, the presumptions found in 38 C.F.R. §§ 3.307, 3.309(e) do not apply because the record does not contain a diagnosis of the disease only a history based on the claimants self-reported medical history.  Therefore, the presumptions found in 38 C.F.R. §§ 3.307, 3.309(e) do not apply.

As to the other disorders, these disease processes are not recognized by the Secretary as a disease process associated with herbicide exposure.  Therefore, the presumptions found in 38 C.F.R. §§ 3.307, 3.309(e) do not apply.

Direct Service Connection

As to entitlement to direct service connection, the Board notes that, while the veterans service personnel records document service in the Republic of Vietnam during the Vietnam War, his service medical records are devoid of any complaint or finding pertinent to a skin rash, impotency, a prostate disorder, a sinus disorder, and a disability manifested by lumps under the throat, except that the July 1969 separation examination noted a history of mumps.  

As noted above, postservice the records show the veterans complaints and/or treatment for a skin rash diagnosed as history of chloracne by the March 2001 VA examiner and an itchy rash possibly secondary to medication in a December 1995 VA treatment record, impotency starting in December 1999 VA treatment records, a prostate disorder first diagnosed by a February 2003 VA examiner as benign prostatic hypertrophy, a sinus disorder first diagnosed by a February 2003 VA examiner as chronic sinusitis, and lumps under the throat starting in December 1999 VA treatment records without any subsequent diagnosis.  

Interestingly, the February 2003 VA examiner did not diagnosis either a skin rash or a sinus disorder.  Moreover, the record is negative for a medical opinion relating the origins of any of these disabilities to the veterans military service.  

Moreover, the February 2003 VA examiner, after a review of the record on appeal and an examination of the veteran, opined that a skin rash, impotency, a prostate disorder, a sinus disorder, and a disability manifested by lumps under the throat were not as likely as not the result of Agent Orange exposure or the result of the claimants active duty service.  This opinion is not contradicted by any other medical evidence of record.  Evans.  

Additionally, given the length of time between the appellants 1969 separation from active duty and first being diagnosed with these disorders at least two decades later, the Board finds that there is no continuity of symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), affd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.).  Furthermore, the presumptions found at 38 C.F.R. §§ 3.3.07, 3.309 do not help the veteran.  

In light of the foregoing, entitlement to direct service connection for a skin rash, impotency, a prostate disorder, a sinus disorder, and a disability manifested by lumps under the throat is denied.  

Conclusion

In reaching the above conclusions, the Board has not overlooked the veterans and his representative statements to the VA, the personal hearing testimony, the lay statements from his friends and family, or the statements to VA and private physicians.  Lay witnesses can testify as to the visible symptoms or manifestations of a disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay statements as to the origins of a current disability are not probative because laypersons are not competent to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board assigns more weight to the objective medical evidence of record as outlined above.  

Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Service connection for a skin rash, impotency, a prostate disorder, a sinus disorder, and a disability manifested by lumps under the throat, is denied.


REMAND

As to the merits of the claim of entitlement to service connection for PTSD, the Board notes that November 1985 medical records from Glen Cove Hospital show the veterans inservice experience being characterized as a one-night homosexual encounter and a homo-sexual experience.  Moreover, USASCRUR was not able to verify a sexual assault.  Therefore, a remand is required to obtain a complete copy of the USA Criminal Investigation Command Report cited to by USASCRUR in order to ascertain whether these records provide proof that the veteran was the subject of a sexual assault as he claimed as opposed to voluntarily engaging in acts that under the Uniform Code of Military Justice would constitute acts of willful misconduct.  38 U.S.C.A. § 5103A(b) (West 2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection, but he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability.  As these questions are potentially involved in the present appeal, this issue must also be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, and also includes an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  

Accordingly, this issue is REMANDED for the following action:

1.  The RO should contact the U.S. Army Criminal Investigation Command, US Army Crime Records Center, 6010 6th Street, Belvoir, Virginia 22060 and request a complete copy of Criminal Investigation Command Report #69-CID348-35878.  If the record is not available or if the search for the record yields negative results, that fact should clearly be documented in the claims files and the veteran notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claims folders.

2.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance under the VCAA, such as providing the veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA in compliance with the Courts holding in Dingess.  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

3.  Thereafter, the RO must readjudicate the veterans claim.  The RO is advised that it is to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in the VCAA and any other applicable legal precedent.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the February 2006 SSOC and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________

Veterans Law Judge, Board of Veterans Appeals
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

